Case: 11-50857     Document: 00511855684         Page: 1     Date Filed: 05/15/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 15, 2012
                                     No. 11-50857
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JULIO LEMOS-ZAMORA, also known as Carlos Aldana-Soriano,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:11-CR-494-1


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Julio Lemos-Zamora appeals the 46-month within-guidelines sentence
imposed following his guilty plea conviction for illegal reentry in violation of 8
U.S.C. § 1326. Lemos-Zamora argues that his sentence is unreasonable as
measured by the factors in 18 U.S.C. § 3553(a). He also argues that his within-
guidelines sentence is not entitled to a presumption of reasonableness because
the illegal reentry Guidelines are not empirically based. As acknowledged by
Lemos-Zamora, that argument is foreclosed. See United States v. Duarte, 569

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50857    Document: 00511855684       Page: 2   Date Filed: 05/15/2012

                                   No. 11-50857

F.3d 528, 529-31 (5th Cir. 2009); United States v. Mondragon-Santiago, 564 F.3d
357, 366-67 (5th Cir. 2009).
      Because Lemos-Zamora’s arguments fail under either a plain error or an
abuse of discretion standard of review, we need not decide whether, despite his
arguments in the district court in support of a downward variance, Lemos-
Zamora’s failure to object to the reasonableness of his sentence results in plain
error review.
      The record reflects that the district court considered Lemos-Zamora’s
mitigation arguments, weighed the § 3553(a) factors, and provided a reasoned
basis for its decision. Lemos-Zamora’s disagreement with the district court’s
balancing of the § 3553(a) factors is insufficient to establish error on the district
court’s part. See United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir.
2008). Lemos-Zamora has failed to establish that his sentence, which is entitled
to a presumption of reasonableness, was the result of error, much less plain
error. See Gall v. United States, 552 U.S. 38, 51 (2007); Mondragon-Santiago,
564 F.3d at 366-67. The district court’s judgment is AFFIRMED.




                                         2